DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.
Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive. 
Applicant argues Claim 1 as amended is not obvious in view of the cited art of Voloschenko, since the device of Voloschenko uses a first holographic optical element 112 to propagate a p.8 of 13Docket No.: ST102Application No.: 16/853,261targeting light beam laterally through a waveguide ("substrate") 116. (See para. [0025] of Voloschenko with reference to FIG. 1 thereof.), and because of that limitation, and despite any suggestion to the contrary by Voloschenko, light can only be transmitted and reflected within the waveguide 116 a single time, and emitted through a second holographic optical element 114.  The Examiner respectfully disagrees.
Voloschenko ‘s illustration of a single reflection does not prevent the same from rendering obvious the claimed invention, when taken with the conventional art as admitted by Applicant.  Nothing in Voloschenko prohibits multiple reflections, and in fact Voloschenko explicitly discloses the conveyance of light down the waveguide “may also be done by internal reflections” (Emphasis added). (Voloschenko: [0027]).  Voloschenko thereby suggests multiple reflections are suitable in the optical targeting device.  Combined with the conventional devices admitted by Applicant, the claimed arrangement would have been obvious to one of ordinary skill for the reasons discussed more fully below.
Applicant also argues if the device of Voloschenko were modified by replacing the first and second holographic optical elements with an input diffractive optic and an output diffractive optic, such a modification would change the principle of operation of the Voloschenko device. The Examiner respectfully disagrees.
The term “linear diffractive optic” broadly refers to a diffractive optic element which extends in a linear direction.  Voloschenko discloses the first diffractive optic 112 and the second diffractive optic 114 are Bragg holograms ([0034]), and therefore discloses the claimed subject matter.
For these reasons, Applicant’s arguments are unpersuasive, and claims 1 and 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voloschenko, and Applicant Admitted Prior Art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voloschenko et al (US 2015/0362651 A1), hereinafter Voloschenko, and Applicant Admitted Prior Art.
Claim 1, Voloschenko discloses an optical targeting device 110 (Fig 1; [0025]) comprising: 
1) an imaging waveguide comprising an input diffractive optic 112 contiguous with a light transmissive body 116 including first and second parallel walls, and an output diffractive optic 114 contiguous with the light transmissive body 116 (Fig 1; [0025]-[0028]); and 
2) a light source 130/140 located to direct a targeting light beam to the input diffractive optic 112 of the imaging waveguide 116 (Fig 1; [0038]); 
wherein the imaging waveguide is adapted to simultaneously transmit incoming light from a scene viewable by a user of the device through the light transmissive body 116, and propagate the targeting light beam from the input diffractive optic 114 laterally through the waveguide by a single reflection between the first and second parallel walls of the waveguide and direct the targeting light beam outwardly from the output diffractive optic 114, thereby rendering the targeting light beam as a point of light superimposed within the scene viewable by the user ([0009], [0025], [0027]-[0029]). p.2 of 12Docket No.: ST102 Application No.: 16/853,261  
However, Voloschenko does not explicitly disclose a support body, wherein the imaging waveguide is joined to and in a position relative to the support body, and the light source is mounted on the support body.
Weapon sights are commonly formed with a casing to house the optical components of the sight.  One of ordinary skill, in light of the teachings of Voloschenko and the knowledge commonly available to one of ordinary skill in the art, would have found it obvious to provide a support body to the optical targeting device described above for the purpose of providing the device in a discrete housing suitable for protecting the optical components therein.  Similarly, one of ordinary skill in the art would have found it obvious to mount both the imaging waveguide and the light source to the support body for the purpose of maintaining proper alignment between the imaging waveguide and the light source.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Finally, Voloschenko does not disclose an arrangement wherein the targeting light beam propagates between the input and output diffractive optics via multiple reflections between the first and second parallel walls.
Regarding reflection between the first and second parallel walls, Voloschenko illustrates an arrangement with a single reflection in Figure 1, but further states “This conveyance may also be done by internal reflections.” ([0027]).  Similar conventional systems are known in the prior art, wherein an optical signal is propagated between opposing sides of an optical waveguide from an input diffractive optic to an output diffractive optic (See Applicant’s specification [0008], Fig 3, and Applicant’s arguments filed 5/2/22, pg. 8, “Bases for the amendment of Claim 1 may be found at least at paragraph [0008] with reference to Figs. 5A - 5E and Fig. 3. (E.G., in the waveguide 11 of Fig. 3, a total of five reflections are shown.)”).  See also MPEP 2129.
The claimed arrangement comprising multiple reflections would have been obvious to one of ordinary skill at the time the invention was effectively filed, since the same is conventional in the art and allows for customization of the waveguide length.  Moreover, Applicant admits the prior art teaches the multiple reflection arrangement is well suited to applications where image content is superimposed on a real-world view (see Applicant’s specification [0015]).  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claim 12, Voloschenko and Applicant’s admitted prior art renders obvious the optical targeting device as discussed above.  Moreover, Voloschenko discloses the light source 130/140 is selected from the group consisting of a light emitting diode, a laser, an illuminated reticle, and a holographic reticle (Fig 1; [0038]).  
Claim 13, Voloschenko and Applicant’s admitted prior art renders obvious the optical targeting device as discussed above.  Also, Voloschenko discloses the light source 130/140 is a holographic reticle (Fig 1; [0038]).  
Claim 14, Voloschenko and Applicant’s admitted prior art renders obvious the optical targeting device as discussed above.  Moreover, Voloschenko discloses the light source is an illuminated reticle (Fig 1; [0038]).  
Claims 21 and 22, Voloschenko and Applicant’s admitted prior art renders obvious the optical targeting device as discussed above.
As previously discussed, Voloschenko does not disclose an arrangement wherein the targeting light beam propagates between the input and output diffractive optics via multiple reflections between the first and second parallel walls.  Accordingly, Voloschenko also does not disclose an arrangement wherein propagation of the targeting light beam from the input diffractive optic laterally through the waveguide includes at least three reflections or at least five reflections, between the first and second parallel walls of the waveguide.  
Regarding reflection between the first and second parallel walls, Voloschenko illustrates an arrangement with a single reflection in Figure 1, but further states “This conveyance may also be done by internal reflections.” ([0027]).  Similar conventional systems are known in the prior art, wherein an optical signal is propagated between opposing sides of an optical waveguide from an input diffractive optic to an output diffractive optic, specifically via at least three reflections, more specifically at least five reflections, between the first and second parallel walls (See Applicant’s specification [0008], Fig 3, and Applicant’s arguments filed 5/2/22, pg. 8, “Bases for the amendment of Claim 1 may be found at least at paragraph [0008] with reference to Figs. 5A - 5E and Fig. 3. (E.G., in the waveguide 11 of Fig. 3, a total of five reflections are shown.)”).  See also MPEP 2129.
The claimed arrangements comprising at least three reflections or at least five reflections would have been obvious to one of ordinary skill at the time the invention was effectively filed, since the same is conventional in the art and allows for customization of the waveguide length.  Moreover, Applicant admits the prior art teaches the multiple reflection arrangement, such as comprising at least three or at least five reflecti9ons between the first and second parallel walls, is well suited to applications where image content is superimposed on a real-world view (see Applicant’s specification [0015]).  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007). 
Claim 23, Voloschenko and Applicant’s admitted prior art renders obvious the optical targeting device as discussed above.  Moreover, Voloschenko discloses the input diffractive optic 112 and the output diffractive optic 114 are linear diffraction gratings (i.e. Bragg holograms, [0034]).
Claim 15, Voloschenko discloses an optical targeting device (Fig 1; [0025]) comprising: 
1) a light source 130/140 (Fig 1; [0038]); 
2) an imaging waveguide comprising an input-coupling-element 112 and an output-coupling-element 114 operable to direct a point image of the light source 130/140 to a user of the optical targeting device (Fig 1; [0025]-[0029]); 
wherein the imaging waveguide is adapted to simultaneously transmit incoming light from a scene viewable by the user of the device through thep.5 of 12Docket No.: ST102Application No.: 16/853,261 imaging waveguide, and direct the point image of the light source laterally through the waveguide by a single reflection between first and second parallel walls of the waveguide to the user of the optical targeting device, thereby rendering the point image of the light source superimposed within the scene viewable by the user ([0009], [0025], [0027]-[0029]).  
However, Voloschenko does not explicitly disclose a support body, wherein the imaging waveguide is joined to and in a position relative to the support body, and the light source is mounted on the support body.
Weapon sights are commonly formed with a casing to house the optical components of the sight.  One of ordinary skill, in light of the teachings of Voloschenko and the knowledge commonly available to one of ordinary skill in the art, would have found it obvious to provide a support body to the optical targeting device described above for the purpose of providing the device in a discrete housing suitable for protecting the optical components therein.  Similarly, one of ordinary skill in the art would have found it obvious to mount both the imaging waveguide and the light source to the support body for the purpose of maintaining proper alignment between the imaging waveguide and the light source.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Finally, Voloschenko does not disclose an arrangement wherein the targeting light beam propagates between the input and output diffractive optics via multiple reflections between the first and second parallel walls.
Regarding reflection between the first and second parallel walls, Voloschenko illustrates an arrangement with a single reflection in Figure 1, but further states “This conveyance may also be done by internal reflections.” ([0027]).  Similar conventional systems are known in the prior art, wherein an optical signal is propagated between opposing sides of an optical waveguide from an input diffractive optic to an output diffractive optic (See Applicant’s specification [0008], Fig 3, and Applicant’s arguments filed 5/2/22, pg. 8, “Bases for the amendment of Claim 1 may be found at least at paragraph [0008] with reference to Figs. 5A - 5E and Fig. 3. (E.G., in the waveguide 11 of Fig. 3, a total of five reflections are shown.)”).  See also MPEP 2129.
The claimed arrangement comprising multiple reflections would have been obvious to one of ordinary skill at the time the invention was effectively filed, since the same is conventional in the art and allows for customization of the waveguide length.  Moreover, Applicant admits the prior art teaches the multiple reflection arrangement is well suited to applications where image content is superimposed on a real-world view (see Applicant’s specification [0015]).  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claim 16, Voloschenko and Applicant’s admitted prior art renders obvious the optical targeting device as discussed above.
However, Voloschenko does not disclose an arrangement wherein the imaging waveguide is further comprised of an intermediate grating operable as a beam expander.  
Optical gratings which operate as beam expanders are well known in the art, and one of ordinary skill would have found the claimed arrangement obvious for the purpose of providing a magnified image to the user. “A person of ordinary skill is also a person of ordinary creativity, not an automaton’ — ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claim 17, Voloschenko and Applicant’s admitted prior art renders obvious the optical targeting device as discussed above.  Moreover, Voloschenko discloses the light source is selected from the group consisting of a light emitting diode, a laser, an illuminated reticle, and a holographic reticle (Fig 1; [0038]).  
Claim 18, Voloschenko and Applicant’s admitted prior art renders obvious the optical targeting device as discussed above.  Furthermore, Voloschenko discloses the input-coupling-element 112 is selected from the group consisting of a diffractive optical element, a mirror, and a prism ([0034], [0037]).  
Claim 19, Voloschenko and Applicant’s admitted prior art renders obvious the optical targeting device as discussed above.  Also, Voloschenko discloses the output-coupling-element 114 is selected from the group consisting of a diffractive optical element, a mirror, and a prism ([0034], [0037]).  
Claim 20, Voloschenko discloses an optical targeting device (Fig 1; [0025]) comprising: 
1) an image projection source 130/140 (Fig 1; [0038]); p.6 of 12Docket No.: ST102 Application No.: 16/853,261 
2) an imaging waveguide comprising first and second parallel walls, an input-coupling-element 112, and an output-coupling-element 114, the imaging waveguide operable to direct a projected image from the image projection source 130/140 to a user of the optical targeting device (Fig 1; [0025]-[0029]); 
wherein the imaging waveguide is adapted to simultaneously transmit incoming light from a scene viewable by the user of the device through imaging waveguide, and direct the projected image laterally through the waveguide by a single reflection between first and second parallel walls of the waveguide to the user of the optical targeting device, thereby rendering the projected image superimposed within the scene viewable by the user ([0009], [0025], [0027]-[0029]).
However, Voloschenko does not explicitly disclose a support body, wherein the imaging waveguide is joined to and in a position relative to the support body, and the image projection source is mounted on the support body.
Weapon sights are commonly formed with a casing to house the optical components of the sight.  One of ordinary skill, in light of the teachings of Voloschenko and the knowledge commonly available to one of ordinary skill in the art, would have found it obvious to provide a support body to the optical targeting device described above for the purpose of providing the device in a discrete housing suitable for protecting the optical components therein.  Similarly, one of ordinary skill in the art would have found it obvious to mount both the imaging waveguide and the light source to the support body for the purpose of maintaining proper alignment between the imaging waveguide and the light source.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Finally, Voloschenko does not disclose an arrangement wherein the targeting light beam propagates between the input and output diffractive optics via multiple reflections between the first and second parallel walls.
Regarding reflection between the first and second parallel walls, Voloschenko illustrates an arrangement with a single reflection in Figure 1, but further states “This conveyance may also be done by internal reflections.” ([0027]).  Similar conventional systems are known in the prior art, wherein an optical signal is propagated between opposing sides of an optical waveguide from an input diffractive optic to an output diffractive optic (See Applicant’s specification [0008], Fig 3, and Applicant’s arguments filed 5/2/22, pg. 8, “Bases for the amendment of Claim 1 may be found at least at paragraph [0008] with reference to Figs. 5A - 5E and Fig. 3. (E.G., in the waveguide 11 of Fig. 3, a total of five reflections are shown.)”).  See also MPEP 2129.
The claimed arrangement comprising multiple reflections would have been obvious to one of ordinary skill at the time the invention was effectively filed, since the same is conventional in the art and allows for customization of the waveguide length.  Moreover, Applicant admits the prior art teaches the multiple reflection arrangement is well suited to applications where image content is superimposed on a real-world view (see Applicant’s specification [0015]).  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voloschenko, in further view of Loebig et al (US 10,345,077 B1), hereinafter Loebig.
Claim 2, Voloschenko renders obvious the optical targeting device as discussed above.  Voloschenko discloses the optical targeting device provides an efficient weapon aiming solution, such as for a projectile weapon (i.e. “directionally dependent device”) in a range of up to 1000 meters ([0009]). As previously discussed, the inclusion of a support body to which the light source/image projection source and imaging waveguide are mounted and housed therein would have been obvious to one of ordinary skill in the art, both for protecting the optical components of the targeting device but also to maintain proper alignment between the light source/image projection source and the imaging waveguide, thereby ensuring proper operation.
However, Voloschenko does not disclose a mounting fixture joined to the support body of the device and pivotably joined to the directionally dependent device.  
Loebig discloses an optical targeting device 10 for efficient aiming of a projectile weapon, the device 10 comprising a support body 12 (Figs 1-2; col. 2 lines 48-55); an imaging waveguide joined to and in a position relative to the support body 12 and comprising an input diffractive optic 25/37 contiguous with a light transmissive body 24/36, and an output diffractive optic 26/38 contiguous with the light transmissive body 24/36 (Figs 2-3; col. 3 lines 2-13 and 63-67; col. 4 lines 1-14); and a light/image source 22/32 mounted on the support body 12 and located to direct a targeting light beam to the input diffractive optic 25/37 of the imaging waveguide (Figs 2-3; col. 2 lines 63-67; col. 3 lines 1-4 and 37-62); wherein the imaging waveguide is adapted to simultaneously transmit incoming light from a scene viewable by a user of the device through the light transmissive body 24/36, and propagate the targeting light beam from the input diffractive optic 25/37 laterally through the light transmissive body 24/36 and direct the targeting light beam outwardly from the output diffractive optic 26/38, thereby rendering the targeting light beam as a point of light superimposed within the scene viewable by the user (Figs 2-3; col. 2 lines 48-53; col. 3 lines 13-15).  Loebig also discloses a mounting fixture 13 joined to the support body 12 of the device and pivotably joined to a directionally dependent device 11 (Fig 2; col. 2 lines 55-62; col. 3 lines 25-34).
The inclusion of the claimed mounting feature would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since Loebig discloses the same is a common means which allows to user to adjust the optical targeting device with respect to the weapon (Loebig: col. 3 lines 25-34).  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claim 3, Voloschenko and Loebig render obvious the optical targeting device as discussed above.
However, Voloschenko does not disclose the mounting fixture is comprised of a first adjustment mechanism operable to adjust the position of the support body and imaging waveguide relative to the directionally dependent device around a first axis perpendicular to a longitudinal axis of the directionally dependent device, and a second adjustment mechanism operable to adjust the position of the support body and imaging waveguide relative to the directionally dependent device around a second axis perpendicular to the longitudinal axis of the directionally dependent device.
Loebig discloses the mounting fixture 13 is comprised of a first adjustment mechanism (i.e. “subassembly”) operable to adjust the position (i.e. adjust the elevation angle) of the support body 12 and imaging waveguide relative to the directionally dependent device 11 around a first axis (i.e. zenith axis) perpendicular to a longitudinal axis of the directionally dependent device 11, and a second adjustment mechanism (i.e. “another subassembly”) operable to adjust the position (i.e. adjust the azimuth angle) of the support body 12 and imaging waveguide relative to the directionally dependent device 11 around a second axis perpendicular to the longitudinal axis of the directionally dependent device 11 (col. 3 lines 25-34).
The inclusion of the claimed first and second adjustment mechanisms would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since Loebig discloses the same is a common means which allows to user to adjust the optical targeting device with respect to the weapon (Loebig: col. 3 lines 25-34).  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claim 4, Voloschenko and Loebig render obvious the optical targeting device as discussed above.
However, Voloschenko does not disclose the directionally dependent device is selected from the group consisting of a camera, a surveying device, a medical device, and an infrared optical sensing device.
Camera, surveying devices, medical devices, and infrared optical sensing devices are all known in the art, and commonly integrate optical targeting devices to aid in use of the particular application. One of ordinary skill would have found the claimed invention obvious at the time the invention was effectively filed for the purpose of expanding the marketability of optical targeting device. “A person of ordinary skill is also a person of ordinary creativity, not an automaton’ — ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSA International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claim 5, Voloschenko and Loebig render obvious the optical targeting device as discussed above.
Voloschenko does not disclose adjustment of at least one of the first adjustment mechanism and the second adjustment mechanism causes the point of light superimposed within the scene viewable by the user to coincide with the target point in the scene viewable by the user. p.3 of 12Docket No.: ST102 
The operation of the claimed first and second adjustment mechanisms would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of enabling the optical targeting device to aid in aiming the weapon at a specific target.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Application No.: 16/853,261  Claim 6, Voloschenko and Loebig render obvious the optical targeting device as discussed above, including Voloschenko discloses the optical targeting device provides an efficient weapon aiming solution, such as for a projectile weapon (i.e. “directionally dependent device”) in a range of up to 1000 meters ([0009]).
However, Voloschenko does not explicitly disclose the weapon is selected from the group consisting of a rifle, a handgun, a pistol, a cannon, a grenade launcher, a missile, a crossbow, and an archery-bow.  
The claimed weapons are well known projectile weapons for use within the range designated by Voloschenko, and therefore the claimed arrangements would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of providing efficient optical targeting for the claimed weapons.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose or reasonably suggest a mounting fixture comprised of a first adjustment mechanism operable to adjust an angle of the targeting light beam relative to the support body around a first axis perpendicular to the incoming light from the scene, and a second adjustment mechanism operable to adjust the angle of the targeting light beam relative to the support body around a second axis perpendicular to the incoming light from the scene, in combination with the remaining limitations of the claims.
The most applicable prior art, Voloschenko and Loebig, fail to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  Loebig, the most applicable art with respect t to the mounting fixture, only discloses first and second adjustment mechanisms to adjust the position and angle of the support body, and does not disclose or reasonably suggest first and second adjustment mechanisms required by the claim which adjust the angular position of the targeting beam with respect to the support body. Further, Loebig teaches away from adjusting the position of the optical components within the targeting device, as the same introduces error into the reticle output (col. 1 lines 26-34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        5/6/22